     19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 1 of 12


__________________________________________________________________
                                             SO ORDERED,




                                            Judge Katharine M. Samson
                                            United States Bankruptcy Judge
                                            Date Signed: September 24, 2020


        The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: GARY D. WALLS                                                   CASE NO. 19-51191-KMS
       LAURA C. WALLS

          DEBTORS                                                                 CHAPTER 7

KIMBERLY R. LENTZ.,                                                                PLAINTIFF
as Chapter 7 Trustee for the Bankruptcy Estate of
Gary D. Walls & Laura C. Walls, Debtors

V.                                                            ADV. PROC. NO. 19-06038-KMS

NATIONAL DEBT RELIEF LLC                                                         DEFENDANT

                  OPINION AND ORDER GRANTING IN PART AND
                 DENYING IN PART JUDGMENT ON THE PLEADINGS
                         AND DISMISSING CROA COUNT

        Before the Court are the following two motions by Defendant National Debt Relief LLC

(“NDR”): the Motion for Judgment on the Pleadings or to Compel Arbitration, ECF No. 6, with

Response by Plaintiff chapter 7 trustee Kimberly R. Lentz (“the Trustee”), ECF No. 30; and the

Motion to Dismiss CROA Claims, ECF No. 25, also with Response by the Trustee, ECF No. 35.

The dispute centers on the prepetition participation by Debtor Laura C. Walls in what the Trustee

describes as a “debt relief and credit repair program” offered by NDR (“Program”). Compl. ¶ 3,

ECF No. 1. The Complaint alleges that Walls’s participation in the Program made her financial
    19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 2 of 12




problems worse, not better, and that the money Walls paid NDR rightfully belongs to the

bankruptcy estate.

        The Complaint alleges three counts that are core under 28 U.S.C. § 157(b)(2)(A), (E), and

(H) and one count that is non-core. The core counts are for turnover of records under 11 U.S.C.

§ 542(e), avoidance of fraudulent transfers under 11 U.S.C. § 548(a) with recovery under 11 U.S.C.

§ 550, and an accounting under 11 U.S.C. § 542(a). Compl. ¶¶ 47-60, ECF No. 1 at 8-9. The non-

core count is under the Credit Repair Organizations Act (CROA), 15 U.S.C. §§ 1679-1679j,

seeking damages or, in the alternative, rescission of Walls’s contract with NDR. Compl. ¶¶ 61-81,

ECF No. 1 at 10-14. Taken together, the motions seek a judgment on the pleadings under Rule

12(c) of the Federal Rules of Civil Procedure (“Rules”) on the bankruptcy counts; and as to the

CROA count, either a dismissal for lack of subject matter jurisdiction under Rule 12(b)(1) 1 based

on the Trustee’s lack of standing, or if there is standing, either a judgment on the pleadings or an

order compelling arbitration.

        The CROA count is dismissed as moot. Consequently, the Court does not reach the

question of standing raised in the Motion to Dismiss CROA Claims. As to the bankruptcy counts,

judgment on the pleadings is granted in part and denied in part.

                                 I. Motion to Dismiss CROA Claims

        NDR asserts that the Trustee does not have standing to bring the CROA count. Mot. ¶ 4,

ECF No. 25 at 2. NDR also argues that standing—a question of subject matter jurisdiction—must

be determined before the Court considers NDR’s request for judgment on the pleadings on the

CROA count or the request to compel arbitration. ECF No. 31 at 13 n.3, 21 n.6; see Ramming v.



1
 Rules 12(b) and (c) of the Federal Rules of Civil Procedure apply in adversary proceedings. Fed. R. Bankr. P.
7012(b).


                                                      2
  19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 3 of 12




United States, 281 F.3d 158, 161 (5th Cir. 2001) (“When a Rule 12(b)(1) motion is filed in

conjunction with other Rule 12 motions, the court should consider the Rule 12(b)(1) jurisdictional

attack before addressing any attack on the merits.”); see also Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 94 (1998) (“Without jurisdiction the court cannot proceed at all in any cause.”).

       NDR is correct that there is an issue of subject matter jurisdiction that must be addressed

before all else. It is mootness. See Sannon v. United States, 631 F.2d 1247, 1250 (5th Cir. 1980)

(citing Ala. ex rel. Baxley v. Woody, 473 F.2d 10, 12-13 (5th Cir. 1973) (“Striking at the very heart

of federal subject matter jurisdiction, a mootness issue quite clearly can be raised sua sponte if not

addressed by the parties.” (footnote omitted)). The Trustee has agreed to arbitration of the CROA

count. See Resp., ECF No. 30 at 8. Consequently, there is no longer any “case” or “controversy”

about the arbitrability of the CROA count. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559

(1992) (“[The Constitution] limits the jurisdiction of federal courts to ‘Cases’ and ‘Controversies’.

. . .”). It follows that the request to compel arbitration has been rendered moot. See Ctr. for

Individual Freedom v. Carmouche, 449 F.3d 655, 661 (5th Cir. 2006) (“Generally, any set of

circumstances that eliminates actual controversy after the commencement of a lawsuit renders that

action moot.”).

       The arbitration provision in the contract that Walls signed with NDR (“Agreement”) states

that “[i]n the event of any controversy, claim, or dispute between the parties arising out of or

relating to this Agreement, the parties agree to resolve all issues solely through the use of Binding

Arbitration.” Answer, Ex. A, ECF No. 5-1 at 5 (emphasis added). Because the Federal Arbitration

Act applies to claims brought under CROA, the arbitration provision must be enforced according

to its terms. See CompuCredit v. Greenwood, 565 U.S. 95, 103-04 (2012). The scope of “all issues”

under the arbitration provision includes questions a court would decide under Rule 12(c). See



                                                  3
  19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 4 of 12




Picard v. Credit Sols., Inc., 564 F.3d 1249, 1256 (11th Cir. 2009) (“Whereas the facts conclusively

demonstrate that the appropriate forum for resolving this dispute is an arbitral forum, any other

issues, such as whether CROA applies to [the defendant], are for the arbitrator”). Since the issues

under Rule 12(c) are for the arbitrator, not the Court, the request for judgment on the pleadings is

also moot as to the CROA count.

       Because the parties agree that the CROA count is arbitrable and because the arbitration

provision in the Agreement encompasses any issues NDR has raised under Rule 12(c) as to the

CROA count, there is no longer any dispute before the Court about the CROA count at all.

Accordingly, the CROA count must be dismissed as moot.

             II. Motion for Judgment on the Pleadings as to Bankruptcy Counts

                                 A. Standard Under Rule 12(c)

       “The standard for dismissal under Rule 12(c) is the same as that for dismissal for failure to

state a claim under Rule 12(b)(6).” Johnson v. Johnson, 385 F.3d 503, 529 (5th Cir. 2004). In

construing the complaint, the court “accept[s] the complaint’s well-pleaded facts as true and

view[s] them in the light most favorable to the plaintiff.” Id. A complaint must include “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim that is facially plausible supports a reasonable inference that the

defendant is liable for the alleged misconduct, not merely the inference that the defendant might

have engaged in misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The standard “demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. Neither “labels

and conclusions” nor “a formulaic recitation of the elements of a cause of action” nor “‘naked

assertion[s]’ devoid of ‘further factual enhancement’” will do. Id. Generally, the court may

consider only the contents of the pleadings, including attachments, and documents attached to



                                                 4
   19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 5 of 12




either a motion to dismiss or an opposition “when the documents are referred to in the pleadings

and are central to a plaintiff’s claims.” Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp.,

748 F.3d 631, 635 (5th Cir. 2014) (citing Collins v. Morgan Stanley Dean Witter, 224 F.3d 496,

498 (5th Cir. 2000)). To the extent an attached contract conflicts with the allegations in the

complaint, the contract controls. Campbell v. DLJ Mortg. Cap., Inc., 628 F. App’x 232, 234 (5th

Cir. 2015) (citing Bosarge v. Miss. Bureau of Narcotics, 796 F.3d 435, 440-41 (5th Cir. 2015)).

                                    B. Facts Accepted as True

        NDR is a “debt relief provider.” Compl. ¶ 13. In December 2018, Debtor Laura Walls was

struggling with debt and did not want to file for bankruptcy. Id. ¶ 36. After receiving a letter from

NDR, Walls called NDR and reviewed her debts. Id. ¶ 37-38. The Program was explained to her,

including that she would stop making payments to her creditors and instead pay NDR $373 per

month. Id. ¶¶ 38, 41. NDR led Walls to believe that her debts could be resolved and that her credit

rating would improve. Id. ¶ 40.

        On December 5, 2018, Walls signed the Debt Negotiation Agreement (“Agreement”),

which stated that NDR would provide “professional Debt Negotiation services . . . in an effort to

effectuate reasonable settlement(s)” on Walls’s behalf. Agreement, ECF No. 5-1 at 3. The

Agreement required Walls to set up a dedicated savings account (“Account”), the sole purpose of

which was to accumulate funds for debt settlement payments and NDR’s fees. Id. at 3, 4. NDR

would earn fees for services only when “a successful settlement is received on an enrolled debt,

you [Walls] approve the terms of the settlement, and payment has been made towards that

settlement.” Id. at 3.

        Walls could either contract with Global Client Solutions LLC (“Global”) for this Account

or use another account of her choosing. Id. at 3, 4. Walls set up the Account with Global. See



                                                 5
  19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 6 of 12




Global Dedicated Account Agreement & Application, ECF No. 5-2. Global would deduct from

the Account the fees and charges that Walls was obligated to pay Global, which were limited to

the fees and charges listed in the Dedicated Account Agreement and Application. ECF No. 5-2 at

2. Global explicitly was not responsible for any other fees or charges Walls might incur “in

association with” the Program. Id. Walls agreed to deposit $186.50 into the Account biweekly.

ECF No. 5-1 at 4.

       Walls told NDR that she owed $20,920 in unsecured debt, all on credit cards. See id. at 9,

11. NDR required her to enroll all this debt in the Program. Id. at 4. The Agreement stated that

because the dedicated account needed to accumulate enough money for NDR to make a good-faith

settlement offer, it typically took 120 to 180 days before NDR could start contacting creditors to

achieve a first settlement and that resolving all Walls’s debts would take an estimated 42 months.

Id. Walls could cancel the Agreement at any time for any reason, and all the funds in her Account

would be returned to her “minus any fees due or scheduled to NDR for services rendered.” Id. at

7. By about six months into the Program, NDR had not settled any of Walls’s debts. At that point,

Walls and her husband filed the underlying chapter 7 bankruptcy case, In re Walls, No. 19-51191-

KMS (Bankr. S.D. Miss. filed June 20, 2019).

       During her participation in the Program, Walls deposited $2424.50 into the Account and

on June 24, 2019, was issued a refund of all except $141.65. Payment Sch. & ACH Refund, ECF

No. 5-3. Of the $141.65 not refunded, $68.10 corresponds to fees and charges Global was

authorized to deduct. Compare ECF No. 5-3 at 2, with ECF 5-2 at 5. But seven “Customer Fee”

entries totaling $73.55 do not correspond to Global’s fees and charges. The Customer Fees were

charged between January 3, 2019, and June 3, 2019. ECF No. 5-3 at 2. Each Customer Fee entry




                                                6
    19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 7 of 12




is notated “GLS (optional) - Call [NDR’s phone number as shown on the Agreement]

help/questions.” Id.; see Agreement, ECF No. 5-1 at 3 (stating NDR’s address and phone number).

                                             C. Conclusions of Law

                                            1. Fraudulent Transfers

         The Trustee alleges that Walls paid NDR approximately $2000 that the Trustee may avoid

as fraudulent transfers under 11 U.S.C. § 548 and recover for the bankruptcy estate under 11 U.S.C.

§ 550. Compl. ¶¶ 3, 57. To survive NDR’s motion under Rule 12(c), the Trustee must allege

enough facts for a reasonable inference that (1) Walls transferred moneys to NDR; (2) on or within

two years before the date of the filing of her bankruptcy petition; (3) received less than a reasonably

equivalent value in exchange for the transfers; and (4) either was insolvent on the dates the

transfers were made or became insolvent as a result of the transfers. 2 See 11 U.S.C.

§ 548(a)(1)(B)(i)-(ii)(I).

         The facts support the reasonable inference that Walls transferred moneys to NDR, but only

totaling $73.55, not $2424.50. According to the Payment Schedule, which the Trustee does not

dispute, Walls made thirteen deposits of $186.50 each into the Account, for a total of $2424.50.

Under applicable federal regulations, Walls owned the funds held in the Account. See

Telemarketing Sales Rule, 16 C.F.R. § 310.4(a)(5)(ii)(B) (2016); 2 Stephanie W. Kanwit, Fed.

Trade Comm’n § 20:14 (2020) (“The [Federal Trade Commission] amended the Telemarketing

Sales Rule in 2010 to add specific provisions aimed at curbing deceptive and abusive practices


2
 Where, as here, the alleged fraudulent transfers are constructive, not actual, most courts do not apply the heightened
pleading standard for fraud required under Rule 9(b). Schott v. Massengale, No. 18-759-JWD-RLB, 2019 WL
4741811, at *21 (M.D. La. Sept. 27, 2019) (quoting 5 Collier on Bankruptcy ¶ 548.11 (Richard Levin & Henry J.
Sommer eds., 16th ed.)). The Fifth Circuit Court of Appeals has not ruled on whether the heightened pleading standard
applies to constructive fraudulent transfer claims. See Life Partners Creditors’ Tr. v. Cowley (In re Life Partners
Holdings, Inc.), 926 F.3d 103, 120-21 (5th Cir. 2019) (not reaching question because allegations under § 548(a)(1)(B)
would satisfy both Rule 8(a) and Rule 9(b)). This Court applies the majority rule, requiring “a short and plain statement
of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2) (made applicable in adversary
proceedings by Fed. R. Bankr. P. 7008).

                                                           7
  19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 8 of 12




associated with debt relief services.”). Under the same regulations, Global may not be “owned or

controlled by, or in any way affiliated with” NDR. See 16 C.F.R. § 310.4(a)(5)(ii)(C).

       Accordingly, for the $2282.85 that never left the Account and was ultimately refunded to

Walls, the Trustee has not plausibly shown any transfer from Walls to either Global or NDR.

Neither has the Trustee plausibly shown a transfer to NDR of the $68.10 in unrefunded Transaction

Fees individually listed in the Payment Schedule in amounts corresponding to amounts Global was

authorized to charge.

       However, the same cannot be said about the $73.55 comprising seven unrefunded

Customer Fee charges—one for $1.55 and the remaining six for $12.00 each—that do not

correspond to amounts Global was authorized to charge. For every Transaction Fee, the Payment

Schedule shows an apparently associated Customer Fee. The fact that each Customer Fee entry on

the Payment Schedule includes a notation to call NDR’s number for help or questions supports a

reasonable inference that NDR is liable for fraudulent transfers—notwithstanding that the

Agreement did not permit NDR to earn any fees for services until at least one settlement was

reached and no settlements were reached on Walls’s debts. Consequently, the Trustee has

adequately pleaded that Walls transferred $73.55 to NDR.

       The Trustee has also adequately pleaded the other elements under § 548(a)(1)(B). First, all

the Customer Fees were charged within the six months leading up to Walls’s bankruptcy, satisfying

the requirement that the transfers occurred on or within two years before the date of the filing of

the petition. Second, there is no indication on the Payment Schedule or anywhere else in the record

that Walls received any services for the Customer Fees, satisfying the requirement that she

received less than a reasonably equivalent value in exchange for the transfers. And third, Walls’s

bankruptcy schedules show that on the date of filing, her debts exceeded her assets, satisfying the



                                                8
  19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 9 of 12




requirement that Walls was either insolvent on the dates the transfers were made or became

insolvent as a result of the transfers. See No. 19-51191-KMS, ECF No. 3 at 1 (Official Form

106SUM summarizing assets and liabilities); 11 U.S.C. § 101(32) (defining “insolvent” to mean

an entity’s financial condition in which the sum of debts is greater than all the entity’s property,

exclusive of property fraudulently transferred or claimed as exempt under state or federal law); 11

U.S.C. § 101(15) (defining “entity” to include “person”).

       Judgment on the pleadings is therefore denied on the fraudulent transfers count.

                                      2. Turnover of Records

       Although the Trustee titled this count “Turnover of Estate Property,” it requests that NDR

be required to turn over not estate property but “any and all records . . . related to any and all

aspects of the promised services” under 11 U.S.C. § 542(e). Compl. ¶ 52. “[T]he court may order

an attorney, accountant, or other person that holds recorded information . . . relating to the debtor’s

property or financial affairs, to turn over or disclose such recorded information to the trustee.” 11

U.S.C. § 542(e). “[D]ocuments which are not property of the estate may still be subject to turnover

under Section 542(e) if they relate to the debtor’s property or financial affairs . . . .” Faulkner v.

Kornman (In re Heritage Org., L.L.C.), 350 B.R. 733, 739 (Bankr. N.D. Tex. 2006).

       NDR argues that Congress did not intend § 542(e) to apply to an entity like NDR. ECF No.

31 at 7-8. NDR cites, among other authorities, a United States Supreme Court opinion quoting

Senate and House of Representatives reports that § 542(e) “is a new provision that deprives

accountants and attorneys of the leverage that they ha[d] . . . under State law lien provisions, to

receive payment in full ahead of other creditors when the information they hold is necessary to the

administration of the estate.” Commodity Futures Trading Comm’n v. Weintraub, 471 U.S. 343,

351 (1985) (quoting S. Rep. No. 95-989, at 84 (1978); H.R. Rep. No. 95-595, at 369-70 (1977), as



                                                  9
  19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 10 of 12




reprinted in 1978 U.S.C.C.A.N. 5787, 5870, 6325-26). But NDR extracts this quote from an

opinion about attorney-client privilege. Id. at 348 (“Here, we face the . . . question of which

corporate actors are empowered to waive the corporation’s privilege.”). The Court was not

considering what “other person[s]” were included in § 542(e) besides attorneys and accountants.

        “[T]he Supreme Court has stated repeatedly that where a statute’s text is clear, courts

should not resort to legislative history.” Adkins v. Silverman, 899 F.3d 395, 403 (5th Cir. 2018)

(citing BedRoc Ltd. v. United States, 541 U.S. 176, 183 (2004)). Here, the text is clear; besides

attorneys and accountants, the statute says “or other person”—without limitation. And as the

Supreme Court said in the case that NDR cited, the legislative history shows it was not Congress’s

intent to limit the trustee’s ability to get information. See Commodity Futures, 471 U.S. at 351.

Consequently, legislative history referring to accountants and attorneys does not exclude NDR

from the scope of § 542(e).

       The Trustee has adequately pleaded that any records of the services NDR provided Walls

are records “relating to” her financial affairs under § 542(e). “[T]he phrase ‘relating to the debtor’s

property or financial affairs’ should be broadly interpreted . . . .” In re Heritage Org., 350 B.R. at

740 (quoting § 542(e)). Even so, the Trustee does not have carte blanche to demand records

beyond the purview of this adversary proceeding. Because the Trustee adequately pleaded only

fraudulent transfers of $73.55 in Customer Fees, the “promised services,” Compl. ¶ 52, to which

the records must relate are any services NDR provided in exchange for the Customer Fees.

       The Trustee also requests “records . . . related to any and all individuals in Mississippi for

whom NDR performed or agreed to perform any aspect of the services.” Compl. ¶ 52. As this

Court has previously ruled, the Trustee is entitled only to records related to Walls’s financial

affairs. See, e.g., Lentz v. Parkland Legal Grp. PL (In re Gaughf), No. 19-06031-KMS, ECF No.



                                                  10
  19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 11 of 12




35 at 2 (Bankr. S.D. Miss. Feb. 5, 2020); Lentz v. Global Client Sols. LLC (In re Jackson), No. 19-

06028-KMS, ECF No. 22 at 2 (Bankr. S.D. Miss. Nov. 12, 2019).

       Accordingly, as to the request for records related to any individual other than Walls,

judgment on the pleadings is granted. Judgment is otherwise denied on the count for turnover of

records.

                                           3. Accounting

           Again under § 542, the Trustee seeks an accounting. Compl. § 59. Although the Complaint

does not specify a subsection, the Trustee argues under § 542(a), the focus of which is turnover.

With exceptions not relevant here, § 542(a) provides that

       an entity . . . in possession, custody, or control, during the case, of property that the
       trustee may use, sell, or lease . . . or that the debtor may exempt . . . shall deliver to
       the trustee, and account for, such property or the value of such property, unless such
       property is of inconsequential value or benefit to the estate.

11 U.S.C. § 542(a). The accounting the Trustee seeks would reveal “the precise amount of money

due from NDR to Walls” and would answer the following questions: (1) how much money NDR

collected for services that either were not performed or were not adequately performed, (2) how

much interest the Global account earned, and (3) how much money was distributed from the Global

account. Compl. ¶ 60. As under § 542(e), the Trustee also seeks records related to “any and all

aspects of the promised services, including . . . records relating to any and all individuals in

Mississippi for whom NDR performed or agreed to perform any aspect of the services.” Id.

       But the questions the Trustee wants answered by an accounting have either already been

answered by the pleadings or addressed in the Turnover of Records section of this Opinion and

Order. Based on the Payment Schedule and ACH Refund attached to the Answer, the amount of

money NDR collected, if any, for services that allegedly either were not performed or were not

adequately performed is $73.55; no interest was earned on the money in the Account; and the


                                                  11
  19-06038-KMS Dkt 37 Filed 09/24/20 Entered 09/24/20 16:20:40 Page 12 of 12




amount of money distributed from the Account was $141.65. As to records “relating to any and

all aspects of the promised services,” Compl. ¶ 60, that request is granted under § 542(e), excluding

records for individuals other than Walls.

        The motion for judgment on the pleadings is therefore granted on the count requesting an

accounting.

                                             ORDER

       The CROA count is ORDERED DISMISSED as moot. As to the bankruptcy counts, the

Motion for Judgment on the Pleadings is ORDERED DENIED as to the fraudulent transfers

count; GRANTED IN PART AND DENIED IN PART as to the count for turnover of records;

and GRANTED as to the accounting count.

                                             ##END##




                                                 12
